UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended August 31, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 000-28506 Gate To Wire Solutions, Inc. (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 13-3411167 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 3565 King Road, Suite King City, Ontario, L7B 1M3, Canada (Address of Principal Executive Offices) (905) 833-9845 (Issuer’s Telephone Number, Including Area Code) TrackPower, Inc. (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [](Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares of common stock (see Note 1) outstanding as ofOctober 15, 2008: GATE TO WIRE SOLUTIONS, INC. INDEX PART I. Financial Information Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheet 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Stockholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis or Plan of Operation 9 Item 3. Controls and Procedures 11 PART II. Other Information Item 2. Unregistered Sales of Equity Securities 12 Item 3. Defaults Upon Senior Securities 12 Item 6. Exhibits 13 Signatures and Certifications 14 PARTI. Financial Information Item 1.Condensed Financial Statements. GATE TO WIRE SOLUTIONS, INC.AND SUBSIDIARY Consolidated Balance Sheets Assets August 31, 2008 February 29, (Unaudited) 2008 Current assets Cash and cash equivalents $ 38,353 $ 110,522 Due from related parties (Note 2) 4,708 - Total current assets 43,061 110,522 License rights (Note 3) 50,000 50,000 Total assets $ 93,061 $ 160,522 Liabilities and Stockholders’ Deficiency Current liabilities Accounts payable $ 214,272 $ 263,726 Due to related parties (Note 2) 453,400 212,000 Restructured related party liabilities (Note 4) - 99,875 Accrued expenses Professional fees 33,000 34,000 Other 6,683 12,000 Total current liabilities 707,355 621,601 Total liabilities $ 707,355 $ 621,601 Stockholders’ deficiency Preferred stock, unlimited shares authorized, none outstanding - - Common stock, $.0001 par value; unlimited shares authorized, 2,510,243,040 shares issued and outstanding 251,024 98,530 Additional paid-in capital 33,732,382 30,137,832 Common stock subscribed - 3,647,169 Accumulated deficit (34,597,700) (34,344,610 ) Total stockholders’ deficiency (614,294) (461,079 ) Total liabilities and stockholders’ deficiency $ 93,061 $ 160,522 See notes to financial statements GATE TO WIRE SOULUTIONS, INC. AND SUBSIDIARY Consolidated Statement of Operations (Unaudited) Three Months Ended August 31, Six Months Ended August 31, 2008 2007 2008 2007 Revenues $ - $ - $ - - Costs and expenses Management fees - related party 80,770 67,500 159,689 127,500 Professional fees 16,803 3,778 23,669 8,175 General and administrative 26,346 22,992 69,732 42,981 Depreciation and amortization - 382 - 764 Interest - 31,249 - 57,715 Gain on disposal of marketable securities - - - (7,550 ) Total costs and expenses 123,919 125,901 253,090 229,585 Net loss (123,919 ) (125,901 ) (253,090 ) (229,585 ) Preferred dividends - 60,493 - 120,986 Net loss applicable to common shareholders $ (123,919 ) $ (186,394 ) $ (253,090 ) (350,571 ) Loss per share of common stock $ (0.000 ) $ (0.0002 ) $ (0.000 ) (0.0005 ) Weighted average number of common shares outstanding 2,510,243,040 779,851,873 1,770,690,957 775,226,873 See notes to financial statements GATE TO WIRE SOLUTIONS, INC.AND SUBSIDIARY Consolidated Statement of Changes in Stockholders’ Equity/ (Deficiency) August 31, 2008 (Unaudited) Common Stock Additional Paid-in Common Stock Accumulated Shares Amount Capital Subscribed (Deficit) Total Balance February 29, 2008 985,305,540 98,530 30,137,832 3,647,169 (34,344,610 ) (461,079 ) Common stock private placement 15,000,000 1,500 103,500 (105,000 ) - - Common stock issued pursuant to private placement associated with disposal of trade name 200,000,000 20,000 82,333 (102,333 ) - - Common stock issued to settle preferred share obligations 1,220,000,000 122,000 3,317,836 (3,439,836 ) - - Common stock issued pursuant to settlement with officers 89,937,500 8,994 90,881 - - 99,875 Net loss for the three months ended May 31, 2008 - (129,171 ) (129,171 ) Balance May 31, 2,510,243,040 251,024 33,732,382 - (34,473,781 ) (490,375 ) Net loss for the three months ended August 31, 2008 - (123,919) (123,919) Balance August 31, 2008 2,510,243,040 251,024 33,732,382 - (34,597,700) (614,294) See notes to financial statements GATE TO WIRE SOLUTIONS, INC.AND SUBSIDIARY Consolidated Statement of Cash Flows (Unaudited) Six Months Ended August 31, 2008 2007 Operating activities Net (loss) $ (253,090) $ (229,585) Adjustments to reconcile net (loss) to net cash (used) by operating activities: Depreciation and amortization - 764 Gain on disposal of investment - (7,550) Changes in: Prepaid expenses - (13,440) Due from/torelated parties 236,692 243,208 Accounts payable and accrued expenses (55,771) (95,823 ) Net cash (used) in operating activities (72,169) (102,426) Investing activities Proceed on disposal of investment - 37,100 Net cash (used in) investing activities - 37,100 Financing activities Proceeds from common stock subscribed - 65,500 Net cash provided by financing activities - 65,500 Increase (decrease) in cash and cash equivalents (72,169) 174 Cash and cash equivalents, beginning of year 110,522 11,833 Cash and cash equivalents, end of period $ 38,353 $ 12,007 Non-cash activities: During the six months ended August 31, 2008 the Company: 1. issued 200,000,000 common shares valued at $102,333 pursuant to a private placement associated with disposal of trade name. 2. issued 89,937,500 common shares valued at $99,875 pursuant to settlement with officers. 3. issued 1,220,000,000 common shares valued at $3,439,836 pursuant to settlement of preferred share obligations. 4. issued 15,000,000 common shares valued at $105,000 pursuant to common stock subscribed. During the six months ended August 31, 2007 the Company: 1. issued 10,000,000 shares of its common stock, valued at $36,000 pursuant to a settlement agreement with the Company’s former CEO The Company did not make cash interest or tax payments during the six month periods ended August 31, 2008 or 2007. See accompanying notes to financial statements GATE TO WIRE SOLUTIONS, INC.AND SUBSIDIARY Notes to Condensed Consolidated Financial Statements August 31, 2008 Note 1 - Summary of Significant Accounting Policies Agreement and Plan of Merger On July 25, 2008 at the Annual Meeting of Shareholders, shareholders approved a proposal to ratify and approve an Agreement and Plan of Merger providing for the merger of the Company with Gate to Wire Solutions, Inc., a Nevada corporation which is a newly formed special purpose wholly owned subsidiary of the Company. The Agreement and Plan of Merger became effective September 3, 2008. Following the merger the Company will conduct business under the name Gate to Wire Solutions, Inc., which will more accurately reflect the nature of the business the Company is engaged in. Upon consummation of the Reincorporation, each one hundred (100) outstanding shares of the Company’s Common Stock will automatically be converted into one (1) fully paid and nonassessable share of outstanding Common Stock.
